John A. Fogleman, dissenting. Were we construing Ark. Stat. Ann. § 43-1709 (Repl. 1964) for the first time, I would have no quarrel with the result reached by the majority. This section was a part of the Revised Statutes adopted in March 1838. It has survived four changes of constitutions, a complete codification of the code of criminal procedure, one extensive reform of criminal procedure by initiated act and legislative sessions too numerous to count without a word change. While the construction of the words involved in this case was originally made in a case involving the companion statute relating to one held without bail [Ark. Stat. Ann. §. 43-1708 (Repl. 1964)], the holding that the statute means that the defendant must show that he has either demanded trial or resisted postponement has been uniformly recognized and applied since that date. In Dillard v. State, 65 Ark. 404, 46 S.W. 533, § 43-1709 was invoked in a case in which no steps had been taken during any of seven terms of court. Furthermore, the prosecuting attorney in office prior to the seven terms had told the defendant not to appear because he had agreed to dismiss the. indictment pursuant to a grand jury recommendation. This court said that the Stewart construction applied, and was conclusive, so that there was no error in denying a motion to dismiss under the statute because there was no previous demand for a trial or disposition of the charges. Thus, the same construction that was given to the language of § 43-1708 was given to § 43-1709 as early as 1898. Neither the words of the statute nor the construction had been changed until today. In Williams v. State, 210 Ark. 402, 196 S.W. 2d 489, we cited and relied upon the language in Stewart approved in Dillard that in order to justify a discharge of the accused on such a motion “he must have placed himself on record in the attitude of demanding a trial, or at least of resisting postponements.” There was not even an attempt to make this showing in this case. In Breedlove v. State, 225 Ark. 170, 280 S.W. 2d 224, we said that the statute is not applicable where the defendant concurs in the delay, citing Stewart, Dillard, Williams, and Fox v. State, 102 Ark. 393, 144 S.W. 516. In Beckwith v. State, 238 Ark. 196, 379 S.W. 2d 19, we emphasized the consistent holding of this court that one on bail must place himself on record as demanding trial or resisting postponement in order to take advantage of the statute. Our construction of § 43-1709 has become as much a part of the statute as if it were written in it. Merchants’ Transfer & Warehouse Co. v. Gates, 180 Ark. 96, 21 S.W. 2d 406. When a constitutional provision or a statute has been construed and that construction consistently followed for many years, such construction should not be changed. O’Daniel v. The Brunswick Balke Collender Company, 195 Ark. 669, 113 S.W. 2d 717. When a statute meant one thing yesterday it should not mean something entirely different today. With all due respect, I cannot see how the United States Supreme Court decisions cited by the majority dictate a judicial amendment of the statute. The distinction in Klopfer was clearly pointed out in Givens v. State, 243 Ark. 16, 418 S.W. 2d 629, cert. denied, 390 U.S. 956, 88 S. Ct. 1051, 19 L. Ed. 2d 1149, where Ark. Stat. Ann. § 43-1708 was concerned. Whatever may have compelled judicial action in other jurisdictions should really have no bearing in this instance. Neither should we be concerned about the burden being placed upon the state when the accused is imprisoned and upon the defendant when he is not. See Beckwith v. State, supra. The opportunities for demand and the consequences of delay are so radically different that such variation is easily justified. One on bail is usually well aware of the fact that delay is usually favorable to him. One in prison may not be so aware. In Dillard, we repeated words of Chief Justice Watkins in Stewart, of which we should be particularly conscious today. He said: We cannot shut our eyes to the fact, known to all who are acquainted with the administration of justice, that, where the crime is of magnitude, delays diminish the chances of conviction and with that hope are usually sought or acquiesced in by the accused. I submit that no one has found our speedy trial statute, as construed for so long, to be constitutionally deficient. If indeed, judicial amendment of the statute is indicated, it should be prospective by exercise of the rule-making power under Act 470 of .1971 or under the court’s inherent rule-making power, and not by judicial decision reversing a trial court. I would affirm the judgment of the circuit court. I am authorized to state that Mr. Chief Justice Harris joins in this dissent.